DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2021 has been entered.
Response to Amendment and Status of Claims
	The applicant’s amendment entered 11/24/2021 has been entered. Claim 1 has been amended, claims 5-7 have been cancelled, and no claims have been added. Accordingly, claims 1, 3-4, and 8-12 are currently pending and are under examination.
	The amendments obviate the previous 112(a) and 112(b) rejections, which are hereby withdrawn.
	The amendment overcomes the 103 rejections over Kim et al., which is directed to performing annealing in atmospheres having a very low (negative) dew point, while amended claim 1 requires annealing in an atmosphere having a significantly higher dew point; thus, the 103 rejections over Kim et al. are withdrawn. However, the 103 rejections over Holbein et al. are maintained.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	

Claims 1 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Holbein et al. (US 3188250 A; of record) in view of Dessis et al. (US 20070181230 A1; of record), Bonnet et al. (NPL; "The Effect of Rare Earths Deposited on Steel Surfaces, by Different Processes (SOL/GEL, Electrophoresis, OMCVD), on High Temperature Corrosion Behavior", 1993, CORROSION SCIENCE, Vol. 35, pp. 893-899; of record), and Kerber (US 20070141370 A1).
	Regarding claims 1 and 8:
	Holbein teaches open coil annealing steel at a temperature range of 1200-1550°F [Column 2, lines 1-13] for 2-6 hours [Column 2, lines 31-37], which meets the claimed temperature ranges of 1000-1800°F for 1-72 hours. The heating is performed in an atmosphere of hydrogen and nitrogen [Column 2, lines 17-21] which meets the broadest reasonable interpretation of “a chosen protective atmosphere”, absent a showing what the claimed “protective atmosphere” constitutes.
Holbein teaches annealing in wet atmosphere with a dew point of about 75°F [Column 2, Lines 21-25]. “About 75°F” meets “more than 60°F” in claim 1, and is reasonably expected to encompass the claimed “more than 80°F” of claim 8.
	Holbein is silent regarding the steel being a specifically a ferritic stainless steel strip having two sides and is further is silent regarding coating the steel with at least one of an aqueous suspension of a rare earth oxide or an aqueous solution comprising a rare earth nitrate before subjecting the coil to annealing, so as to create a colorized appearance on each side of said stainless steel strip.

Dessis is silent regarding the stainless steel strip being ferritic, coating the steel with at least one of an aqueous suspension of a rare earth oxide or an aqueous solution comprising a rare earth nitrate before subjecting the coil to annealing, so as to create a colorized appearance on each side of said stainless steel strip.
	Bonnet teaches depositing rare earth oxides on the surface of steel [Abstract]. Afterwards, the sample is reheated [Abstract], wherein the steel is reheated up to 800°C (1472°F) and then slowly cooled down [Page 894, paragraphs preceding “Experimental Results” section]. One such rare earth oxide is ceria (cerium oxide), which is supplied in colloidal form [Page 893, last two lines], which meets the claimed “aqueous suspension” (a colloid is a suspension).
	Bonnet also teaches using an alcoholic solution of ammonium cerium nitrate [Page 894, first two lines], which meets the claimed “aqueous solution comprising a rare earth nitrate”.
	By subjecting the stainless steel of Holbein in view of Dessis to the treatment of Bonnet, the steel would prima facie be expected to result in the “colorized appearance on each side of said stainless steel strip after said open coil anneal process” as claimed, in view of the process of Holbein in view of Bonnet being substantially similar. The protective oxide scale formed by the treatment of Bonnet is expected to result in a “colorized appearance” because the composition of the layer is made of a compound(s) that inherently have a color (because they are not colorless) A steel necessarily has a colorized surface, because steel inherently has a color (such as, for example, gray). 

	Kerber teaches a nanoparticle surface treatment for reducing damaging oxidation of metals, such as of stainless steels (Abstract), by using an oxide of an element including cerium, titanium, lanthanum, and aluminum, silicon, scandium, yttrium, zirconium, niobium, hafnium, tantalum, and thorium plus other rare earth elements (or combinations of these elements) [0010]. Kerber recognizes that such a treatment is applicable to a variety of stainless steels, such as austenitic stainless steels (e.g. 304, 316, or 321), and ferritic stainless steels (e.g. 430 or 409) [0009]. Thus, one of ordinary skill in the art would find it obvious to use simply substitution of one known element, such as Dessis’ or Bonnet’s austenitic AISI 304 stainless steel, with another stainless steel such as a ferritic stainless steel (e.g. 430 or 409), to predictably obtain the same effect of generating a substantially identical protective oxide scale as taught by Bonnet (Bonnet, Abstract).
	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the teachings of Holbein, Dessis, Bonnet, and Kerber as doing so would allow for producing a steel strip with a dull (low surface reflectivity) surface finish [Dessis; Abstract, 0002], and would allow for generating a protective oxide scale [Bonnet; Abstract], [Kerber, 0009-0010].
Regarding claims 9-10:
	Holbein, Dessis, and Kerber are silent regarding the residue of the rare earth oxide being in the range of about 300-3000 µg/m2 (claim 9) or 500-1000 µg/m2 (claim 10).
 	Bonnet does not explicitly teach that the coating leaves a residue in the range of about 300-3000 µg/m2 (claim 9) or 500-1000 µg/m2 (claim 10).
coating, spraying or other conventional application techniques. Subsequent drying in the range of 70-300°F (21-149°C) is only needed to remove the water component of the suspension or solution. Thus, the drying leaves a residue of the rare earth compound in the range of 300-3000 µg/m2, or in some embodiments 500-1000 µg/m2.” Although Bonnet does teach the additional calcining step at 800°C, this step strengthens the coating [Abstract], and thus prima facie would not be expected to substantially affect the coating thickness or content.
	Thus, it would be prima facie expected for the coating of Bonnet when applied to the steel of Holbein to have a substantially similar or overlapping range of about 300-3000 µg/m2 (claim 9) or 500-1000 µg/m2 (claim 10).
	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the teachings of Holbein in view of Dessis with those of Bonnet and Kerber, as doing so allows for generating a protective oxide scale [Bonnet, Abstract], [Kerber, 0009-0010].

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Holbein in view of Dessis, Bonnet and Kerber, as applied to claim 1 above, and further in view of Seal (US 8435602 B1; of record).
	Regarding claims 3-4:

Holbein,Dessis, and Kerber are silent regarding coating the steel with at least one of an aqueous suspension of a rare earth oxide or an aqueous solution comprising a rare earth nitrate before subjecting the coil to annealing.
Although Bonnet teaches a colloidal suspension of ceria, and colloidal suspensions generally comprise extremely small particles which are small enough to remain suspended (generally nano to micron-scale), Bonnet does not explicitly teach that the colloidal particles are nanoparticles or microparticles.
Seal teaches applying a stainless steel protective coating effective in increasing oxidation resistance, the method including coating stainless steel with nanocrystalline ceria particles doped with a lanthanide metal, wherein the ceria particles are approximately 3 nm in size [Abstract], which meets claim 3.
Seal also teaches that earlier studies indicate that superficial coating of micrometer-sized cerium oxide particles is effective in improving the high-temperature oxidation resistance of various grades of stainless steels [Column 2, Lines 3-19], which meets claim 4. Thus, the ordinarily skilled artisan would find it obvious to use either ceria microparticles and/or nanoparticles.
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the teachings of Holbein and Dessis in view of Bonnet and Kerber with those of Seal, as doing so would allow for the steel of Holbein to have improved oxidation resistance.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Holbein in view of Dessis, Bonnet, and Kerber, as applied to claim 1 above, and further in view of Seal, as evidenced by Cutchin Sr. (NPL; Cutchin Sr., "Electropolishing applications and techniques", 2015 October 27, The Tube & Pipe Journal, pp. 1-9; of record).
	Regarding claim 11:
Holbein, Dessis, Bonnet, and Kerber teach the method as applied to claim 1 above.
Holbein, Dessis, Bonnet, and Kerber are silent regarding the claimed surface finishing step being performed prior to the anneal process.
	Seal teaches applying a stainless steel protective coating effective in increasing oxidation resistance, the method including coating stainless steel with nanocrystalline ceria particles doped with a lanthanide metal, wherein the ceria particles are approximately 3 nm in size [Abstract]. Seal teaches that prior to coating (prior to coating also means prior to annealing – see Bonnet [Abstract] – which meets claim 11), the method includes cleaning, wherein the cleaning optionally includes polishing [Abstract]. The polishing involves using 1200 grit SiC polishing paper [Column 4, Lines 21-30].
	Cutchin Sr. evidences that a higher grit number means a lower RA (µinch) value; although the chart [See Fig. 1 on page 3] only displays a maximum grit of 320, which corresponds to an RA value of 12, based on this trend, a grit of 1200 such as that taught by Seal would result in an even lower RA value, such as below 12. Thus, the polishing step of Seal meets the claimed RA value of <20 µinch and <45 µinch surface finishes.
	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the teachings of Holbein, Dessis, and Bonnet, and .
Response to Arguments
Applicant's arguments filed 11/24/2021 have been fully considered but they are not persuasive.
With regard to the argument that Bonnet is directed to austenitic steels, while amended claim 1 claims a ferritic steel (see page 4 of arguments), this limitation is met by Kerber who teaches that performing surface treatment with a rare earth oxide is equally applicable to both ferritic and austenitic steels (see [0009]-[0010] and Abstract of Kerber). With regard to the arguments against Dessis, the dew point is rendered obvious by Holbein. With regard to the “uniform color” argument, claim 1 only states the limitation “to create a given colorized appearance”, which is so broad so as to encompass an infinite range of colors. With regard to the arguments concerning oxidation resistance, the claims are silent regarding any oxidation resistance properties; moreover, oxidation resistance is a property addressed by at least Bonnet (Abstract) and Kerber (Abstract, 0009, 0010).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735